Citation Nr: 0311653	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
post-traumatic stress disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a shrapnel wound to the right lower leg.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of a shrapnel wound to the right arm.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of a shrapnel wound to the left foot.

5.  Entitlement to an initial rating higher than 10 percent 
for residuals of a shrapnel wound to the right knee.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971, 
including combat duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
post-traumatic stress disorder and residuals of all shrapnel 
wounds other than the one to the right knee.  A 30 percent 
initial evaluation was assigned for the veteran's post-
traumatic stress disorder, a 10 percent initial evaluation 
was assigned for the residuals of a shrapnel wound to the 
right lower leg, and noncompensable initial evaluations were 
assigned for the residuals of shrapnel wounds to the right 
arm and left foot.  The veteran appealed the denial of 
service connection for the residuals of a shrapnel wound to 
the right knee and the assignment of all initial ratings.  
Over the course of this appeal, service connection 
was granted for the residuals of a shrapnel wound to the 
right knee with a 10 percent initial rating assigned thereto.  
Additionally, the initial ratings for residuals of shrapnel 
wounds to the right arm and left foot have been increased to 
10 percent.  The veteran, however, has continued his appeal 
of all issues, requesting that higher initial evaluations be 
assigned for all service-connected disabilities.

The Board first considered the issues on appeal in January 
2001.  A remand was required in order to allow the RO to cure 
procedural defects as well as to perform additional 
development.  The procedural defects were properly cured and 
the RO performed all requested development, however, the 
claims on appeal have remained denied.  As such, this matter 
is properly returned to the Board for further appellate 
consideration.  

The Board notes that the veteran requested in a December 2002 
VA Form 21-4138 that his disabilities be considered based on 
the presence of arthritis.  The Board hereby refers this 
issue to the RO to determine if the veteran is seeking 
additional and separate VA benefits based on a claim for 
entitlement to service connection for arthritis as this issue 
has not been adjudicated and is not before the Board on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences social impairment due to such 
symptoms as a depressed mood, anxiety, and chronic sleep 
impairment, although he generally functions satisfactorily.

3.  The veteran has a scar on the right mid-calf that is 4 cm 
x 1 cm, and another on the lower leg that is 2 cm x 0.5 cm.  
Both are well-healed with no induration or keloid formation; 
one is sensitive to touch and the other mildly tender.  
Neither scar is disfiguring.  The right lower leg has 
multiple retained metallic foreign bodies with the largest 
measuring 1 cm in diameter.  There is no fracture or bone 
destruction.

4.  There is no muscle wasting in the right leg, but possible 
peroneal nerve involvement evidenced by slight decrease in 
light touch to the lateral aspect of the right leg below the 
knee to the ankle.

5.  The veteran has a scar on the right arm below his elbow 
that is 2 cm x 0.5 cm that has no area of depression or 
induration.  It is well-healed, non-tender, and not 
disfiguring.  The right arm has a retained metallic foreign 
body, but no bony abnormality and the elbow has a full range 
of motion.

6.  There is no muscle wasting in the right arm, no evidence 
of bony injury to the right arm, and no evidence of arthritic 
changes in the right elbow.

7.  The veteran has a scar on the left foot that is 1.5 cm x 
0.25 cm.  It is well-healed with mild tenderness to 
palpation.  The left foot has a small retained metallic 
foreign body, but no bony abnormality.

8.  The veteran has a scar on the right thigh that is 2 cm x 
0.5 cm.  It is well-healed and non-tender.  The right knee 
has multiple retained metallic foreign bodies, but no bony 
abnormality.  There is no evidence of arthritic changes in 
the right knee.


CONCLUSIONS OF LAW

1.  Criteria for a disability evaluation higher than 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.15, 4.130, 
Diagnostic Code 9411 (2002).

2.  Criteria for a disability evaluation higher than 10 
percent for the residuals of shrapnel wounds to the right 
lower leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 (2002).

3.  Criteria for a disability evaluation higher than 10 
percent for the residuals of shrapnel wounds to the right arm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.118, Diagnostic Code 7804 (2002).

4.  Criteria for a disability evaluation higher than 10 
percent for the residuals of shrapnel wounds to the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.118, Diagnostic Code 7804 (2002).

5.  Criteria for a disability evaluation higher than 10 
percent for the residuals of shrapnel wounds to the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in the Board's January 
2001 remand as well as in letters to the veteran dated in 
January 2001 and March 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations in order to determine the severity of 
his disabilities.  It appears that all known and available 
medical records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Although the veteran's representative asserted in its March 
2003 Written Brief Presentation that the RO had not complied 
with the Board's January 2001 remand, the Board finds that 
the evidence obtained by the RO since the remand is 
consistent with the Board's remand order and the veteran, in 
response to the RO's request for the identification of 
additional evidence, related in an April 2001 letter that he 
did not have any additional evidence and was not 
participating in any medical treatment.  

The Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claims.  The veteran 
testified before an RO hearing officer in October 1999, and 
has actively participated in the development of his claims on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.
Post-traumatic Stress Disorder

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent



Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record shows that the veteran does not 
participate in any treatment for his post-traumatic stress 
disorder and that he maintains full-time employment without 
any lost days from work due to psychiatric impairment.  The 
veteran credibly testified before the RO hearing officer in 
October 1999, that he did not take any psychiatric medication 
and had never participated in any counseling for a 
psychiatric impairment.  He stated that he did not socialize, 
that his mind tended to drift, and that he experienced what 
he described as panic attacks three to four times per week 
when he would wake up from a nightmare and be sweating.

The veteran underwent a VA examination in June 1998, and 
complained of having distressing dreams of his experiences in 
Vietnam about two to three times per week, distressing 
recollections of his combat experiences, an exaggerated 
startle response, and an anxiousness around Asian people.  He 
related that he avoided discussions of his experiences in 
Vietnam and that his wife told him that he lacked compassion 
and intimacy.  Upon examination, the veteran presented as 
alert, coherent and oriented.  He was responsive and 
cooperative and displayed no evidence of having a disturbance 
of thought processes or thought content.  The veteran was 
noted, however, to be anxious.  The examiner diagnosed an 
anxiety disorder with features of post-traumatic stress 
disorder and assigned a Global Assessment of Functioning 
score of 65.

When the veteran underwent a second VA psychiatric evaluation 
in May 2002, he complained of a recent increase in depression 
due to family problems, but stated that his symptoms of post-
traumatic stress disorder had been relatively stable since 
1998.  The veteran again stated that he did not require 
psychiatric treatment or medication, and that he continued to 
work on a full-time basis without incident.  He related that 
he had been generally sad most of his life, but denied any 
suicidal thoughts.  The veteran complained of recurring 
nightmares of combat experiences two to three times per week, 
social isolation, an exaggerated startle response, and 
intrusive thoughts about once or twice per month.  Upon 
examination, the veteran was found to be logical and 
coherent, pleasant and cooperative.  His mood was labile, his 
face was sad, and his voice was low and sounded depressed.  
There was an increase in tension when the veteran discussed 
Vietnam and the examiner noted that depression and mild 
anxiety were present.  The veteran's judgment and memory were 
found to be normal, and his attention and concentration were 
noted to be generally intact.  The examiner rendered Axis I 
diagnoses of post-traumatic stress disorder, dysthymia, and 
an adjustment disorder with depressed affect.  A Global 
Assessment of Functioning score of 65 was attributed to the 
veteran's post-traumatic stress disorder and the examiner 
noted that the veteran's lifelong dysthymia complicated the 
diagnosis.  Thus, a Global Assessment of Functioning score of 
51 was assigned based on all psychiatric diagnoses.

The veteran submitted a statement in December 2002, 
reflecting that his wife believed his nightmares were getting 
worse because he had been twisting, sweating and jerking more 
in his sleep.  He stated that he had hit his wife in his 
sleep and that, as a consequence, he believed that his 
disability rating for post-traumatic stress disorder should 
be increased.

Given the evidence as outlined above, the Board finds that 
the veteran is socially impaired as a result of symptoms such 
as a depressed mood, anxiety, and chronic sleep impairment, 
but that he is generally functioning satisfactorily.  The 
veteran maintains employment on a full-time basis without 
incident, he does not participate in any type of psychiatric 
treatment for the symptoms of post-traumatic stress disorder, 
and he does not take any medication for his symptoms.  He 
simply isolates himself socially, avoids discussion of 
Vietnam, and apparently goes about his business without any 
confrontations or problems other than being told by his wife 
that he lacks compassion and intimacy.  Although the veteran 
asserts that he should be granted a higher rating because his 
wife suffers from his violent sleep, this is not a criterion 
upon which a disability evaluation may be assigned.  The 
Board finds it important to point out at this juncture that 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  Additionally, the Board must take into 
account only the veteran's social and occupational impairment 
that is caused by symptoms of his service-connected 
disability and not by the nonservice-connected disabilities 
of dysthymia and an adjustment disorder when determining the 
appropriate evaluation.  As a consequence, it is determined 
that the 30 percent evaluation currently assigned more than 
appropriately compensates the veteran for the social 
impairment caused by the symptoms of post-traumatic stress 
disorder as there is no evidence of occupational impairment.  
Therefore, the veteran's request for a higher disability 
evaluation for post-traumatic stress disorder is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that a higher evaluation is 
warranted, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization nor is there any medical finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  38 C.F.R. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and an extra-schedular evaluation is not 
warranted.  Accordingly, the veteran's request for a higher 
initial evaluation is denied.

II.
Residuals of Shrapnel Wounds

The veteran's various shrapnel wounds have been evaluated 
based on the residual scarring as there has been no medical 
evidence of underlying disability such as muscle or bone 
injury.  All four of the veteran's wounded areas have 
separate 10 percent ratings assigned using the criteria of 38 
C.F.R. Section 4.118, Diagnostic Code 7804, which allows for 
a 10 percent evaluation for superficial scars that are tender 
and painful on objective demonstration.  It is noted that 
during the course of the veteran's appeal, the regulations 
setting the criteria for evaluating skin disorders were 
legislatively changed effective August 30, 2002.  Diagnostic 
Code 7804 did not materially change.  The veteran was advised 
of changes to Diagnostic Code 7801, however, because the new 
version of Diagnostic Code 7801 allows for the assignment of 
disability evaluations for deep scars causing limitation of 
motion; the former criteria of Diagnostic Code 7801 only 
allowed for the assignment of evaluations for scarring due to 
third degree burns.  Notice of the regulation changes was 
given in a November 2002 supplemental statement of the case.

It is noted at this juncture that the United States Court of 
Appeals for Veterans Claims (Court) held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Additionally, in 
a precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000 (April 10, 1999).

The new Diagnostic Code 7801 allows for the assignment of a 
10 percent evaluation when there is evidence of a scar, other 
than on the head, face or neck, that is deep or causes 
limitation of motion, if it covers an area or areas exceeding 
6 square inches (39 sq. cm); a 20 percent evaluation is 
assigned if the area or areas covered exceeds 12 square 
inches (77 sq. cm).

A review of the record shows that the new regulations are 
neither favorable or unfavorable to the veteran's claims on 
appeal as his scars are not shown to be deep, to cause 
limitation of motion, or to cover areas of exceeding 12 
square inches so as to allow for the assignment of higher 
evaluations under the new Diagnostic Code 7801, and the 
criteria for evaluating superficial scars under Diagnostic 
Code 7804 did not materially change.  Thus, the current 
rating criteria shall be applied.

In June 1998, the veteran underwent VA examination, including 
x-rays and a complete examination of the veteran's scars.  It 
was determined that the veteran had a scar on the right mid-
calf that measured 4 cm x 1 cm, and another one on the lower 
leg that measured 2 cm x 0.5 cm.  Both scars were noted to be 
well-healed with no induration or keloid formation; one was 
sensitive to touch and the other was not.  Neither scar was 
found to be disfiguring.  The right lower leg had multiple 
retained metallic foreign bodies found on x-ray with the 
largest measuring 1 cm in diameter, but there was no evidence 
of fracture or bone destruction.  Additionally, there was no 
muscle wasting in the right leg.

The veteran had a scar on the right arm below his elbow that 
measured 2 cm x 0.5 cm that had no area of depression or 
induration.  It was noted to be well-healed, non-tender, and 
not disfiguring.  The right arm had a retained metallic 
foreign body found on x-ray, but no bony abnormality.  There 
was no muscle wasting in the right arm.

The veteran was found to have a scar on the left foot that 
measured 1.5 cm x 0.25 cm.  It was well-healed and non-
tender.  Upon x-ray of the left foot, a small retained 
metallic foreign body was found, but there was no evidence of 
bony abnormality.   The veteran was also found to have a scar 
on the right thigh measuring 2 cm x 0.5 cm.  It was well-
healed and non-tender.  Upon x-ray of the right knee, there 
were multiple retained metallic foreign bodies found, but no 
bony abnormality.

During the June 1998 examination, the veteran complained of 
daily swelling in the right leg, mainly at the end of the day 
after standing at work, pain in the arch of the left foot, 
and pain in the right knee.  He stated that he did not 
require a brace, corrective shoe, or cane to assist with 
ambulation and/or activities, and related that he did not 
miss work due to physical impairments.  The veteran's left 
ankle had 10 degrees of dorsiflexion, 42 degrees of plantar 
flexion, 34 degrees inversion, and 18 degrees eversion.  He 
had 122 degrees of flexion in the right knee and extension to 
12 degrees with no weakness in any lateral ligaments, no 
patellar ballottement, and no swelling or edema of the right 
knee; there was no pain upon manipulation of the right knee.  
The veteran had 160 degrees of flexion and 180 degrees 
extension at the elbow as well as 90 degrees of both 
supination and pronation.  There was no muscle weakness, loss 
of grip, or deformity found in the right arm.  Following a 
complete evaluation, the examiner diagnosed multiple shrapnel 
injuries without evidence of muscle wasting, bony injury, or 
functional defects.

The veteran appeared in October 1999 and testified before an 
RO hearing officer that he worked full-time as a grain 
inspector and occasionally had to complete a number of 
written forms, thus aggravating his right, dominant arm 
disability.  He stated that he had weakness in the right arm, 
that he could not grip as long or as tight as he could prior 
to his injury, and that he wore a sling on the right arm 
about three or four days each week to alleviate the throbbing 
and pain in the elbow joint that was present when the arm was 
extended.  The veteran testified that he also experienced 
weakness in his right leg with extended periods of standing 
and walking; he estimated that his right leg was fifty 
percent weaker than his left leg.  He stated that he 
experienced swelling daily in the right knee and calf 
following activity, that he wore tennis shoes to help with 
his left foot pain, and that he took pain medication for the 
pain caused by his various shrapnel wounds.

Treatment records show that the veteran was seen by a private 
physician a number of times in 1999 complaining of pain in 
his right lower extremity, his right upper extremity, and his 
left foot as a result of retained shell fragments.  He was 
noted to have old shrapnel wounds and prescribed medication.  
The veteran was also seen in April 1999 at a VA Medical 
Center complaining of pain in his right arm with exertion and 
extension of his elbow.  A sling was ordered and supplied to 
the veteran in May 1999.  

In March 2000, the veteran's private physician reported that 
the veteran's right leg injury limited his ability to work 
and perform hobbies, his right arm affected his ability to 
write and lift, his right knee was painful, and that his left 
foot had pain in the arch when standing.  The physician 
opined that the veteran's pain and irritation would probably 
increase with age but did not comment on what type of 
underlying injury caused limitation.  In April 2001, the 
veteran reported that he no longer received treatment from a 
private physician as his physician had retired.

The veteran underwent another VA examination in May 2002 and 
complained of right knee pain limiting his ability to go for 
long walks, a constant and aggravating pain in the right leg 
from the ankle to the knee, pain in the arch of his left foot 
with standing, sharp pain in his right elbow when leaning on 
it, and weakness in the right arm with lifting and pulling.  
He related to the examiner that he no longer wore the sling 
for his right arm because it was uncomfortable.  The 
examination of the veteran's scars resulted in reporting 
similar to that described above with no evidence of 
adherence, ulceration or breakdown of the skin, no elevation 
or depression of the scar, no underlying tissue loss, no 
inflammation, edema or keloid formation, and no 
disfigurement.  The scars were described as smooth with mild 
tenderness to palpation in the scar on the left foot and the 
scars on the lower right leg; all others were non-tender.  
The veteran's left foot showed no evidence of callus 
formation or unusual shoe-wear pattern, no varicosities, 
lesions, or skin-color changes.  He had a normal range of 
motion in the left ankle.  The veteran walked with a limp on 
the right and was unable to heel and toe walk.  He had 
appropriate response to sharp, dull, and light touch in both 
the upper and lower extremities except for a decreased light 
touch to the lateral aspect of the right leg from below the 
knee to the ankle.

The veteran's right knee was examined and had flexion to 120 
degrees and extension to 0 degrees.  There was no edema, 
erythema, effusion, tenderness, gross deformity, redness, or 
heat.  The right knee was without laxity to varus and valgus 
stress; McMurray testing on the right elicited a mild popping 
on the superolateral aspect of the patella.  X-rays of the 
knee showed no degenerative changes, only multiple shrapnel 
fragments distributed in the soft tissue.

The veteran's right elbow had 150 degrees of flexion with 
extension to 0 degrees, supination and pronation to 80 
degrees.  There was no erythema, edema, deformity, effusion, 
redness, heat, or abnormal movement of the elbow; the right 
triceps, biceps and brachioradialis reflexes were 2+.  The 
biceps and triceps musculature of the right arm was 
appropriate and the veteran had appropriate 5/5 grip strength 
on the right.  X-rays of the right elbow showed no evidence 
of fracture or arthritic changes, only metallic shrapnel 
fragments in the proximal right forearm between the shafts of 
the radius and ulna.

Following a complete examination and review of the veteran's 
claims folder, the examiner diagnosed a shrapnel wound of the 
left foot with a well-healed scar and residual pain on 
standing; a shrapnel wound with well-healed scars on the 
right leg with possible peroneal nerve involvement and 
residual pain on standing; a shrapnel wound to the right knee 
with well-healed scars, virtually a full range of motion and 
pain after exertion; and, a shrapnel wound to the right elbow 
with a well-healed scar, a full range of motion, and residual 
pain with leaning on the elbow.

Given the evidence as outlined above, the Board finds that 
the separate 10 percent evaluations assigned under Diagnostic 
Code 7804 are generous based solely on the scarring, but are 
appropriate on the whole to compensate for the veteran for 
symptoms that do not meet criteria for compensable 
evaluations under the various other diagnostic codes for 
injuries such as muscle and nerve damage.  Specifically, the 
veteran has tender scarring on his right leg and possible 
peroneal nerve involvement evidenced by a slight decrease in 
light touch sensation between the knee and the foot.  Under 
38 C.F.R. 4.124a, Diagnostic Code 8523, there would have to 
be evidence of moderate incomplete paralysis of the deep 
peroneal in order for a 10 percent evaluation to be assigned.  
Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Additionally, there would have to 
be evidence of moderate muscle damage for the veteran's 
complaints of weakness in the right leg to be compensably 
evaluated under the criteria of Diagnostic Codes 5310, 5311, 
or 5312 found at 38 C.F.R. Section 4.73, and bone injury 
and/or considerable limitation of motion in order for a 
compensable evaluation to be assigned under the criteria of 
Diagnostic Codes 5260, 5261, or 5262 found at 38 C.F.R. 
Section 4.71a.  Accordingly, the Board finds that a 10 
percent evaluation for the residuals of shrapnel wounds to 
the right lower leg is appropriate as the symptoms described 
are minimal, the possible nerve damage is not classified as 
moderate, and there is no evidence of a compensable degree of 
limitation of motion, i.e.:  flexion limited to 45 degrees or 
extension limited to 10 degrees.  As such, the veteran's 
request for an initial disability evaluation higher than 10 
percent for the residuals of shrapnel wounds to the right 
lower leg is denied on a schedular basis.

The 10 percent rating assigned for the residuals of the right 
arm shrapnel wound is also found to be appropriate as the 
veteran does not have a muscle injury, nerve injury, or bony 
injury.  There is no evidence of arthritic changes in the 
right elbow so as to allow for the assignment of a separate 
rating for arthritis notwithstanding the veteran's assertion 
that he experiences limitation due to arthritis.  The medical 
evidence shows the existence of a non-tender scar in the 
right elbow region with no disfigurement and no limitation of 
motion.  Although the veteran asserts that he experiences 
functional limitation as a result of weakness in his grip and 
ability to lift, the medical evidence does not reflect any 
evidence of weakness or possible nerve or muscle damage.  As 
such, the criteria for assignment of a compensable evaluation 
under the various diagnostic codes dealing with the 
musculoskeletal system and muscle injuries have not been met 
and the use of Diagnostic Code 7804 for assigning a 10 
percent rating for the veteran's medically unexplained 
complaints is probably generous.  Accordingly, the veteran's 
request for an initial disability evaluation higher than 10 
percent for the residuals of a shrapnel wound to the right 
arm is denied on a schedular basis.

The veteran's left foot scar is mildly tender and he 
complains of pain in the arch of his foot when standing.  
There is no evidence of bone injury or muscle injury in the 
foot so as to allow for the assignment of evaluations based 
on limitation of function due to muscle damage or injury to 
the musculoskeletal system.  Accordingly, even though the 
criteria for a 10 percent evaluation under Diagnostic Code 
7804 have not technically been met, the Board finds it 
appropriate for the initial 10 percent evaluation to have 
been assigned in an effort to compensate the veteran for his 
complaints of pain.  It is undisputed that he has a retained 
metallic fragment in his foot.  Thus, the Board will agree 
that the combination of scarring and pain in the area of the 
scarring is sufficient to assign a compensable evaluation.  
There are, however, no medical findings to allow for the 
assignment of a higher evaluation.  Accordingly, the 
veteran's request for an initial disability evaluation higher 
than 10 percent for the residuals of his shrapnel wound to 
the left foot is denied on a schedular basis.

As for the veteran's right knee, the scarring is found to be 
non-tender and non-disfiguring, but the veteran complains of 
pain with activity.  There is no evidence of bone injury, 
muscle injury, or arthritic changes to allow for the 
assignment of a disability evaluation based on anything other 
than scarring and complaints of pain.  The veteran displayed 
some limitation of motion in the knee, but it did not reach 
the level of limitation required for a compensable evaluation 
under the diagnostic codes discussed above.  Thus, the Board 
will agree that the combination of scarring and pain in the 
area of the scarring is sufficient to assign a compensable 
evaluation.  There are, however, no medical findings to allow 
for the assignment of a higher evaluation.  Accordingly, the 
veteran's request for an initial disability evaluation higher 
than 10 percent for the residuals of a shrapnel wound to the 
right knee is denied on a schedular basis.

As pointed out above, the VA schedule of ratings will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  Although the 
veteran asserts that he experiences limitation due to pain in 
his right, dominant arm, pain in his right knee and leg, and 
pain in his left foot, he has continued to work on a full-
time basis without the need for time off of work due to 
disability, he does not participate in any type of regular 
treatment or physical therapy for his impairments, and he has 
not required frequent periods of hospitalization for any of 
his shrapnel wounds.  The Board does not doubt that 
limitation caused by pain and fatigue would have an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings and the veteran is rated on a schedular basis as 10 
percent disabled based on each of his four shrapnel wounds.  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran as a 
result of his shrapnel wounds and, as such, higher initial 
evaluations must also be denied on an extra-schedular basis.




ORDER

An initial rating higher than 30 percent post-traumatic 
stress disorder is denied.

An initial rating higher than 10 percent for residuals of a 
shrapnel wound to the right lower leg is denied.

An initial rating higher than 10 percent for residuals of a 
shrapnel wound to the right arm is denied.

An initial rating higher than 10 percent for residuals of a 
shrapnel wound to the left foot is denied.

An initial rating higher than 10 percent for residuals of a 
shrapnel wound to the right knee is denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

